Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin C. Umphreyville appeals a district court order granting summary judgment to Charles W. Gittins and dismissing his complaint. We have reviewed the record and the district court’s memorandum opinion and affirm for the reasons cited by the district court. See Umphreyville v. Gittins, 662 F.Supp.2d 501 (2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *461and argument would not aid the decisional process.

AFFIRMED.